Exhibit 10.3


AMENDMENT NUMBER NINE TO THE
METLIFE AUXILIARY RETIREMENT PLAN
(As amended and restated effective January 1, 2008)








The MetLife Auxiliary Retirement Plan is hereby amended, effective January 1,
2023, by adding the following as Section 4.6(d) thereof:


“(d)     Notwithstanding any provision of this Plan to the contrary, for
eligible Participants who are not Commissioned Employees and who separate from
service after December 31, 2022, Final Average Compensation for purposes of
Calculation #1 and Calculation #3 in section (c) above shall be determined as of
December 31, 2022 rather than at separation from service.”






IN WITNESS WHEREOF, the Company has caused this Amendment to be adopted in its
name and behalf this 26th day of September , 2018, by its officer thereunto duly
authorized.




METROPOLITAN LIFE INSURANCE COMPANY




By:
/s/ Andrew J. Bernstein

Andrew J. Bernstein, Plan Administrator


ATTEST:




/s/ Cheryl DeFalco


